FILED 

                                                                               OCT. 16,2014 

                                                                      In the Office of the Clerk of Court 

                                                                    W A State Court of Appeals, Division III 





I
I
I
.~
                IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                   DIVISION THREE
"
     In re the Marriage of: 	                      )         No. 31961-0-111
                                                   )

     SHANNON MARIE LANGFORD,                       )

                                                   )

                           Respondent,             )

                                                   )

                   v. 	                            )         UNPUBLISHED OPINION
                                                   )
     CHAD FRANKLIN LANGFORD,                       )
                                                   )
                           Appellant.              )


            BROWN, A.C.J. - Chad F. Langford appeals the trial court's denial of his request

     to equally split child support with Shannon M. Langford. He contends the court erred by

     not granting him a residential schedule deviation since the parties stipulated to split

     residential time with their two children. We find no abuse of discretion, and affirm.

                                               FACTS

            The Langfords married in 2000, had two children, and separated in 2012. Ms.

     Langford works for the State of Washington's Department of Social and Health Services

     with a net monthly income of $3,429.46. Mr. Langford is a partner with an advertising

     company with a monthly net income of $6,998.32. The parties do not dispute the
No. 31961-0-111
In re Marriage of Langford


court's net income calculation. In the final parenting plan, the court adopted the parties'

stipulation to "share the children equally in one week increment." Clerk's Papers (CP)

at 54. The basic child support obligation for both children is $2,102. The court

allocated .671 of the support obligation to Mr. Langford and .329 to Ms. Langford. Mr.

Langford requested a residential schedule deviation to $472.89 per month for the

resulting $1,449.36 per month transfer payment using a formula he based upon the

equal residential time he spends with the children.

       The court denied his request, stating, "With regard to the residential credit, there

was argument that it should be granted ... and I considered what would be in the best

interest of the kids. . .. I'm not going to grant the residential credit in this case. I do not

believe that it's appropriate." Report of Proceedings (RP) at 24-25. In its findings of

fact, the court reiterated, "The court has heard extensive argument regarding the

application of a residential credit for the father for calculating his monthly support

obligation. The court has found that no residential credit shall be granted to the father."

CP at 78 (Finding of Fact 2.20). Mr. Langford unsuccessfully requested

reconsideration. He now appeals.

                                         ANALYSIS

       The issue is whether the trial court erred by abusing its discretion in denying Mr.

Langford's request for a residential schedule deviation when calculating child support.

Mr. Langford contends he should have been granted a deviation since both parents

equally share residential time.



                                              2

No. 31961-0-111
In re Marriage of Langford


       We review a trial court's decision on an order of child support for an abuse of

discretion. State ex reI. M.M.G. v. Graham, 159 Wn.2d 623,632,152 P.3d 1005

(2007). A trial court abuses its discretion if the decision rests on unreasonable or

untenable grounds. In re Marriage of Leslie, 90 Wn. App. 796,802-03,954 P.2d 330

(1998). We will not reverse the trial court's decision absent a manifest abuse of

discretion. Id. Moreover, the "reviewing court cannot substitute its judgment for that of

the trial COLirt unless the trial court's decision rests on unreasonable or untenable

grounds." Id. at 802.

       Chapter 26.19 RCW sets forth the child support schedule. In determining the

amount of child support owed, the trial court begins by setting the basic support

obligation. RCW 26.19.011(1). This is based on the statute's economic table based on

the parents' combined monthly net income considering the number and age of the

children. RCW 26.19.011(1). The economic table is presumptive for combined monthly

net incomes of $12,000 or less, the case here. RCW 26.19.065. The court next

allocates the child support obligation between the parents based on each parent's share

of the combined monthly income. RCW 26.19.080(1). The court then determines the

standard calculation, the presumptive amount of child support owed by the obligor

parent to the obligee parent. RCW 26.19.011 (8). The obligor is the parent with the

greater theoretical support obligation. Here, Mr. Langford is the obligor parent.

       The next step, is to consider any deviations from the support obligation. RCW

26.19.011 (4). (8). Relevant here is a requested deviation downward based on



                                             3

No. 31961~0~"1
In re Marriage of Langford


residential schedule. 1 RCW 26.19.075(1). 'The court may deviate from the standard

calculation if the child spends a significant amount of time with the parent who is

obligated to make a support transfer payment." RCW 26.19.075(1)(d). The purpose of

granting a deviation is to recognize the "increased expenses" that a parent sometimes

has when placement is shared. RCW 26.19.075(1 )(d). The court, however, "may not

deviate on that basis if the deviation will result in insufficient funds in the household

receiving the support to meet the basic needs of the child." Id. The trial court must

enter written findings of fact supporting the reasons for any deviation or denial of a

party's request for deviation. RCW 26.19.075(3).

       The court considered Mr. Langford's request for a deviation and stated in its oral

ruling, "I considered what would be in the best interest of the kids. . .. I'm not going to

grant the residential credit in this case. I do not believe that it's appropriate." RP at 25.

In its findings of fact, the court reiterated, "The court has heard extensive argument

regarding the application of a residential credit for the father for calculating his monthly

support obligation. The court has found that no residential credit shall be granted to the

father." CP at 78 (finding of fact 2.20).

       Mr. Langford argues this is insufficient. Where a court must enter required

findings, those "findings must be 'sufficiently specific to permit meaningful review.'" In

re Del. of LaBelle, 107 Wn.2d 196, 218, 728 P.2d 138 (1986). The findings should


       1Before 1991, this deviation was referred to as a residential credit. In re
Marriage of Schnurman, 178 Wn. App. 634, 640,316 P.3d 514 (2013) (citing Helen
Donigan, Calculating and Documenting Child Support Awards Under Washington Law,
26 Gonz. L. Rev. 13,45 (1991), review denied, 180 Wn.2d 1010 (2014)).

                                              4

No. 31961-0-111
In re Marriage of Langford


indicate the factual bases for the ultimate conclusions, but the degree of particularity

required depends on the circumstances of each case. Id. When written findings are

unclear, we may look to the trial court's oral ruling to help interpret the implicit findings.

In re Marriage of Kimpel, 122 Wn. App. 729, 735, 94 P.3d 1022 (2004). The court in its

oral ruling stated it considered the financial information of the parties and that reducing

the presumptive child support amount would not "be in the best interest[s] of the kids"

and therefore, not "appropriate." RP at 25. While the usual finding in these cases is

that the deviation will result in insufficient funds to the obligee's household, RCW

26.19.075(3) merely requires the court to enter written findings of fact "that specify

reasons for any deviation or any denial of a party's request for any deviation." The trial

court's abbreviated finding of fact unnecessarily complicates appellate review. We urge

diligence in this area. Nevertheless, since we may review the oral ruling in conjunction

with the court's finding of fact, the combination satisfies RCW 26.19.075(3) for review

purposes.

       Next, Mr. Langford argues the court should use a concise formula like found in In

re Marriage of Arvey, 77 Wn. App. 817, 894 P.2d 1346 (1995). The Arvey court

established a formula for determining child support when one child resides primarily with

one parent and another child resides primarily with the other parent. Id. at 939. Mr.

Langford argues this formula should be used where parents have equal residential

placement. This argument has been rejected by our Supreme Court in Graham.




                                               5

No. 31961-0-111
In re Marriage of Langford


       In Graham, Michelle Cunliffe and Richard Graham shared equal residential time

with their two daughters. 123 Wn. App. at 933. The trial court estimated Mr. Graham's

net monthly child support obligation to be $872 and Ms. Cunliffe's to be $437. Id. at

934. However, the court deviated downwards from Mr. Graham's standard calculation,

finding that the girls spent significant time with him and the deviation did not result in

insufficient funds for Ms. Cunliffe. Id. Several years later, the State petitioned for a

modification. In response, Mr. Graham asked the trial court to apply AlVey and reduce

his support obligation further because of the children's residential time with him.

Graham, 123 Wn. App. at 933. Division One of this court rejected Mr. Graham's AlVey

based argument. Id. at 940-41. Our Supreme Court affirmed, holding the plain text of

RCW 26.19.075 gives trial courts discretion to deviate from the standard calculation

based on residential schedule; thus, a new formula was not necessary. In re Marriage

of Schnurman, 178 Wn. App. 634, 636,316 P.3d 514 (2013), review denied, 180 Wn.2d

1010 (2014). Recently, Division One of this court reiterated, "[T]he standard calculation

and residential schedule deviation in the child support schedule apply when parents

share equal residential time." Schnurman, 178 Wn. App. 634, 643, 316 P.3d 514 (2013)

review denied, 180 Wn.2d 1010 (2014).

       Based on both Graham and Schnurman, the trial court followed the correct

process. The court first determined the parties' combined monthly net income. The

court identified Mr. Langford as the obligor parent since his obligation was greater than

Ms. Langford's. Using the standard calculation, the court ordered Mr. Langford to pay



                                              6

No. 31961-0-111
In re Marriage of Langford


Ms. Langford a $1,449.36 monthly transfer payment. Upon Mr. Langford's request, the

court considered whether his shared residential time with the children necessitated a

downward deviation. The court found that it did not because it was not in the children's

best interest and inappropriate based on the case facts. This process was correct. The

trial court was not bound to apply Mr. Langford's requested deviation. Accordingly, the

trial court did not abuse its discretion in ordering a transfer payment from Mr. Langford

to Ms. Langford based on the standard calculation.

       Ms. Langford requests attorney fees under RCW 26.09.140, which allows this

court, in its discretion, to order a party to pay for the cost to the other party of

maintaining the appeal, including attorney fees. This provision gives the court discretion

to award attorney fees to either party based on the parties' financial resources,

balancing the financial need of the requesting party against the other party's ability to

pay. In re Marriage of Pennamen, 135 Wn. App. 790, S07-0S, 146 P.3d 466 (2006).

Under RAP 1S.1(c), the parties had until 10 days prior to the date this appeal is'set on

the docket to file affidavits, setting forth their financial need and ability to pay. They did

not comply; thus, Ms. Langford's request is denied.

       Affirmed.

       A majority of the panel has determined this opinion will not be printed in the




                                               7

         No. 31961-0-11'
         In re Marriage of Langford


         Washington Appellate Reports, but it will be filed for public record pursuant to RCW

         2.06.040.




                                                         Brown, A.C.J.

         'CONCUR:




1

1

I

I

~




1

j

I

l
i

iI 
 

I
!

I



                                                    8

                                         3 1961-0-III
       LAWRENCE-BERREY,1. (dissenting) - The majority affirms the lower court's

decision to deny the father a residential credit deviation. In doing so, the majority

combines insufficient written findings with an erroneous "best interest of the kids" oral

finding. Chapter 26.19 RCW, which governs setting child support, does not contemplate

a "best interest of the kids [sic]" standard. Because two wrongs do not make a right, I

dissent.

       I agree with the first part of the majority's analysis: The presumptive child support

obligation is determined by reference to the statute's economic table. This table uses the

parents' combined net monthly income and the number and ages of the children to

determine the basic support obligation. This table uses these variables to arrive at a

precise figure for parents with combined net incomes of $12,000 and less.

       I also agree with the second part of the majority's analysis that the presumptive

child support obligation for an obligor parent is determined by mUltiplying the obligor

parent's percentage of total net income by the basic support obligation.

       I part with the majority when it states, "[t]he obligor is the parent with the greater

theoretical support obligation." Majority at 3. Under settled law, the obligor parent is the

noncustodial parent:
No. 31961-0-III
In re Marriage ofLangford


             Child support payments have historically been the obligation of the
       noncustodial parent. . . . The historical presumption was reflected in the
       Uniform Child Support Guidelines, which were approved in 1982 by the
       Washington State Association of Superior Court Judges (ASCJ).
             . .. As this court recently noted,
             [i]n those situations [where children reside a majority of the
             time with one parent], the obligor parent is the one with
             whom the children do not reside a majority of the time and
             that parent makes a transfer payment to the parent with whom
             the children primarily reside.

In re Marriage ofHolmes, 128 Wn. App. 727, 738-39, 117 P.3d 370 (2005) (quoting

State ex reI. MMG. v. Graham, 123 Wn. App. 931, 939, 99 P.3d 1248 (2004), a.ff'd in

part, rev'd in part on other grounds, 159 Wn.2d 623, 152 P.3d 1005, abrogated on other

grounds by In re Marriage ofMcCausland, 159 Wn.2d 607, 152 P.3d 1013 (2007».

       But under the majority's reasoning, a parent who has his children only 30

overnights per year can receive a substantial child support payment from the custodial

parent if the latter earns substantially more than the former. Such a result is contrary to

historical practice. Id.

       Here, because both parents have equal overnights with their children, there is no

custodial parent. In such a scenario, it is as equally random and erroneous to order the

father to pay his presumptive payment to the mother as it would be to order the mother to

pay her presumptive payment to the father. Yet the former is exactly what the lower

court did.

       This randomness is resolved by RCW 26.19.07 5( 1)(d), which provides:




                           •                  2
     No. 31961-0-III
     In re Marriage ofLangford


            The court may deviate from the standard calculation if the child spends a
            significant amount of time with the parent who is obligated to make a
            support transfer payment. The court may not deviate on that basis if the
            deviation will result in insufficient funds in the household receiving the
            support to meet the basic needs of the child or if the child is receiving
            temporary assistance for needy families. When determining the amount of
            the deviation, the court shall consider evidence concerning the increased
            expenses to a parent making support transfer payments resulting from the
            significant amount of time spent with that parent and shall consider the
            decreased expenses, if any, to the party receiving the support resulting from
            the significant amount of time the child spends with the parent making the
            support transfer payment.

     The legislature granted courts discretion on whether to allow a deviation and in

     determining the amount of the deviation. This discretion is necessary to accomplish the

     legislative purpose of equitably apportioning the child support obligation between the

     parents. RCW 26.19.001. Indeed, this purpose of equitable apportionment is achieved

     by adhering to the legislature's directive that courts consider the actual increase and

     decrease in expenses brought about by an obligor parent having a significant amount of

     residential time.

            Some expenses are variable (e.g., food, transportation, and entertainment) and

     depend upon the degree of residential shifting; whereas some expenses are fixed (e.g.,

     housing) and depend very little upon the degree of residential shifting. In tum for

     granting courts discretion to grant or deny deviations, the legislature tasked courts to

     make well-reasoned decisions. This task is accomplished by requiring courts to actually
1

1    enter written findings of fact when any deviation is granted or denied.

,!
1
1
                                                 3


I

No. 31961-0-III
In re Marriage ofLangford


      Here, the legislative purpose of achieving a well-reasoned decision has been

thwarted not once but twice: First, the written findings clearly are inadequate. The

majority concedes this; second, the oral finding applies the wrong legal standard, not the

standard set forth in RCW 26.19.075.

       I, therefore, would reverse the lower court and remand for entry of appropriate

findings using those considerations specifically set forth in RCW 26.19.075(1)(d).




                                                  Lawrence-Berrey,




                                             4